Citation Nr: 0618172	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to total disability based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from September 1975 
to March 1976.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2003 rating decision 
by the St. Petersburg Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for entitlement to total disability based 
upon individual unemployability ("TDIU").


FINDING OF FACT

Service-connected disabilities have not been shown to be of 
such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.18 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the claimant to submit any evidence that pertains 
to the claim.  The law further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated September 2003 denied the veteran's 
claim for entitlement to TDIU.  A letter to the veteran from 
the RO dated July 2003 fully provided notice of elements of 
the evidence required to substantiate claims for TDIU and 
whose responsibility it was to obtain such evidence.  The 
rating decision on appeal and the May 2004 Statement of the 
Case ("SOC") provided the veteran with specific information 
as to why the claim was being denied and of the evidence that 
was lacking.  The May 2004 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1), concerning the need 
for the veteran to provide any evidence pertaining to the 
claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
entitlement to TDIU is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of entitlement are not relevant.  Proceeding with 
this matter in its procedural posture would not therefore 
inure to the veteran's prejudice.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran submitted medical records from La Concepcion 
Hospital, Advanced Cardiology Center, Corporation and Dr. 
R.E.B..  The records were received and reviewed in 
conjunction with the RO's decision.  The veteran also 
indicated that he had been treated at the Philadelphia, 
Pennsylvania VA Medical Center ("VAMC"); as well as the 
Ponce, San Juan and Mayaguez VAMCs.  Treatment records and VA 
examination reports from those facilities were also received 
and reviewed.  The veteran was afforded two VA examinations 
in August 2003 and April 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Merits of the Claim

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2005).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341 (2005).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19 (2005).

In this case, the issue is whether the veteran's service-
connected hypertensive heart disease and residuals of a left 
elbow fracture preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

The veteran has submitted statements indicating he is unable 
to maintain employment because of his heart condition.  The 
veteran is in receipt of a combined 40 percent rating for his 
service-connected hypertensive heart disease and residuals of 
a left elbow fracture.  His heart condition was found to be 
improved and accordingly his disability evaluation was 
reduced from 60 percent to 30 percent effective June 2004.  
He is not in receipt of service connection for any other 
disability.  Accordingly, he does not meet the minimum 
schedular criteria for TDIU of a combined 70 percent 
disability rating under 38 C.F.R. § 4.16 (2005). 

However, even if the ratings for a veteran's disabilities 
fail to meet the first two objective bases upon which 
permanent and total disability for compensation purposes may 
be established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, age, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2005).  Such cases are submitted to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  In this case, the RO denied consideration of 
the veteran's TDIU on an extraschedular basis in the 
September 2003 rating decision, concluding that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. § 3.321(b)(1) (2005).  In this regard, there has been 
no indication that VA's Rating Schedule for disabilities is 
insufficient or inadequate to assign ratings for the 
veteran's service-connected disabilities.

Although the veteran has submitted multiple written 
statements claiming he cannot work because of his service-
connected disabilities, the Board finds no objective medical 
evidence that the veteran's heart and elbow conditions alone 
would render him unemployable.  The veteran has provided no 
evidence or information to support his claim of entitlement 
to TDIU other than making an application for the benefit, and 
the record does not support his contention.  The fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran states that he is unable to work as a result of 
his heart condition which is complicated by atrial 
defibrillation.  He states that his doctors have told him he 
has a serious condition and that he is at high risk of dying 
due to his irregular heart beats.  

The record reflects that the veteran last worked at 
Mitsubishi Motors for 10 years.  The assistant vice president 
of finance for Mitsubishi Motors submitted a statement that 
the veteran resigned because of his heart condition.  There 
is, however, no medical evidence of record supporting the 
veteran's statements that he is unable to work as a result of 
his heart condition.  Neither VA examinations in August 2003 
or April 2004 elicited such an opinion.  Although the April 
2004 VA examiner stated that the veteran's diagnosis has a 
negative effect in his ability to obtain and sustain gainful 
employment, this is insufficient, in and of itself, to 
establish unemployability.  See Van Hoose, 4 Vet. App. at 
363.

The veteran submitted a statement in January 2004 regarding a 
nervous condition and emotional instability.  Medical 
evidence submitted in May 2004 details treatment for the 
veteran's non-service-connected mental condition.  He has not 
submitted any new evidence regarding his cardiac condition 
that suggests his condition has again worsened.

In fact, in March 2004, the veteran's evaluation of 
hypertensive heart disease with arteriosclerotic heart 
disease was reduced from 60 percent disabling to 30 percent 
disabling due to medical evidence showing an improvement in 
his heart condition.  In its rating decision, the RO stated 
that although the veteran had a history of three 
hospitalizations since 2001, no evidence of myocardial 
infarcts, heart failure, or reduced tolerance to ordinary 
activities was found; and stress tests performed are reported 
as normal.  An August 2003 echocardiogram reported a left 
ventricular ejection fraction of 55 percent.  An April 2004 
echocardiogram reported a left ventricular ejection fraction 
of 65 percent.

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the veteran.  To the contrary, the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  There is no medical 
evidence of record indicating that the veteran is 
unemployable.  Accordingly, entitlement to TDIU is not 
warranted and the appeal as to this issue must be denied.


ORDER

A total disability rating is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


